Order reversed, with ten dollars costs and disbursements, and motion to punish for contempt granted, and proceedings remitted to the Special Term to determine the nature and extent of the punishment therefor. But this decision is without prejudice to an application to such Special Term by defendant to be permitted to pay the arrears of alimony in installments, and, pending such payment, to be relieved from imprisonment, or to an application upon proper papers and due notice to have the amount of such alimony reduced. Burr, Thomas, Carr, Rich and Putnam, JJ., concurred.